ON APPLICATION OF THE TRUSTEE
MEMORANDUM OPINION
By THE COURT.
Submitted on application of the Trustee for a separate findings of fact and conclusions of law.
The application for separate findings will be sustained. The findings of fact and conclusions of law which would be incorporated in a separate findings are set forth in the opinion of the Court, dated April 16, 1951, and supplemental opinion, dated July 12, 1951. While the Court did not intend these opinions to be separate findings of fact and conclusions of law, the drafting of such findings would simply be a repetition of much of the material contained in these two opinions. For this reason the Court instructs counsel to prepare an entry journalizing the two opinions as the Court’s separate findings of fact and conclusions of law, which the Court adopts as such.
The journal entry should reserve for further consideration the question as to the amount due the life tenant, for the reason that the amount due cannot be determined until a proper accounting has been had upon the application of the proper principles of law.
An entry may be drawn accordingly.
HORNBECK, PJ, WISEMAN, J, concur.
MILLER, J, not concurring.
*242ON APPLICATION FOR RECONSIDERATION
No. 4303. Decided January 14, 1952.
By THE COURT.
Submitted on application for a reconsideration of the Court’s order that the Court’s opinion and supplemental opinion be filed as a separate findings of fact and conclusions of law. The application is hereby denied.
HORNBECK, PJ, WISEMAN, J, concur.
MILLER, J, not concurring.